Citation Nr: 0321210	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  98-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for mechanical low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




REMAND

On September 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain all outstanding treatment records 
from the Syracuse VA medical center (VAMC) 
related to treatment of the veteran's low 
back disability.  Request notes, discharge 
summaries, consults, vitals, medications, 
labs, imaging, procedures and problem lists.  
If the Syracuse VAMC does not have any of 
the requested records, they should be asked 
to specifically say so.

2.  After all available medical records are 
received and associated with the claims 
file, arrange for the veteran to undergo a 
VA orthopedic examination at the appropriate 
VA medical facility.  The entire claims file 
must be made available to, and be reviewed 
by, the physician designated to examine the 
veteran.  All tests and x-rays deemed 
necessary by the examiner should be 
conducted, and all pertinent symptomatology 
and findings should be reported in detail.

a.  The VA examiner MUST conduct an 
evaluation of the veteran's low back that 
takes into account all functional 
impairment.  Specifically, the examiner 
should fully describe any weakened movement, 
excess fatigability and incoordination 
present in the low back.  Determinations on 
whether the veteran's back exhibits pain 
with use should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness, fatigability and 
incoordination should be portrayed in terms 
of the degree of additional range of motion 
loss.  If such a determination is not 
feasible, this should be stated for the 
record and the reason provided.  

b.  The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups.  This determination 
should, if feasible, be portrayed in terms 
of the degree of additional range of motion 
loss during flare-ups.  Again, if such a 
determination is not feasible, this should 
be stated for the record and the reason 
provided.

c.  The examiner should specifically state 
whether the veteran's low back disability is 
manifested by adverse symptomatology that 
equates to severe limitation in the range of 
motion of the lumbar spine.

d.  The examiner should specifically state 
whether the following are noted on 
examination: lumbosacral strain with muscle 
spasm on extreme forward bending; loss of 
lateral spine motion in a standing position; 
lumbosacral strain with listing of the whole 
spine to opposite side; positive 
Goldthwaite's sign; marked limitation of 
forward bending in standing position; loss 
of lateral motion with osteo-arthritic 
changes; narrowing or irregularity of joint 
space; or abnormal mobility on forced 
motion. 

All findings and opinions should be set 
forth in detail and reconciled with all 
other opinions of record, including those of 
the September 1997 and August 2000 VA 
examiners.  A typewritten report of 
examination must be associated with the 
record and must include all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





